

116 HR 4690 IH: 21st Century Transportation Fuels Act
U.S. House of Representatives
2019-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4690IN THE HOUSE OF REPRESENTATIVESOctober 16, 2019Mr. Flores (for himself and Mr. Shimkus) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title II of the Clean Air Act and title II of the Petroleum Marketing Practices Act with
			 respect to high-octane fuels, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the 21st Century Transportation Fuels Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—High-Octane Fuel
					Sec. 101. High efficiency vehicles.
					Sec. 102. Octane disclosure.
					Sec. 103. 98 RON certification test fuel.
					Sec. 104. Octane sensitivity study.
					Sec. 105. Advertisement of price of 95 RON automotive fuel.
					Title II—Renewable fuels
					Subtitle A—Renewable fuel program 
					Sec. 201. Updates and revisions to regulations.
					Sec. 202. Waivers.
					Sec. 203. Applicability.
					Sec. 204. State ethanol laws.
					Subtitle B—Ethanol waivers
					Sec. 211. Reid vapor pressure.
					Sec. 212. E20.
					Subtitle C—Fueling infrastructure
					Sec. 221. Performance standards for new E20 infrastructure.
					Title III—Vehicle Fuel Efficiency
					Sec. 301. Credits for exceeding average fuel economy standards.
					Sec. 302. Calculation of average fuel economy.
					Sec. 303. Rule of construction.
			IHigh-Octane Fuel
			101.High efficiency vehicles
 (a)RequirementsPart A of title II of the Clean Air Act (42 U.S.C. 7521 et seq.) is amended by adding at the end the following new section:
					
						220.Octane specification
 (a)ApplicabilityThis section applies with respect to any motor vehicle (other than a motorcycle) that is introduced into commerce that—
 (1)is a light-duty vehicle or light-duty truck; (2)is a model year 2023 or later motor vehicle; and
 (3)uses gasoline for propulsion or any other operation of the motor vehicle, including the engine thereof.
 (b)Warranty requirementsThe manufacturer of a motor vehicle described in subsection (a) shall warrant to the ultimate purchaser and each subsequent purchaser that each such motor vehicle is designed—
 (1)to operate with gasoline containing up to and including 20 percent ethanol; and (2)to meet the design requirements under subsection (c).
 (c)Design requirementsThe manufacturer of a motor vehicle described in subsection (a) shall— (1)design each such motor vehicle—
 (A)to operate using gasoline that has a research octane number of 95 or higher; and (B)to improve fuel economy connected to the use of gasoline that has a research octane number of 95 or higher; and
 (2)incorporate into each such motor vehicle devices or elements of design (including physical or other barriers, devices, or technological systems) as are determined by the Administrator to be—
 (A)necessary to prevent the introduction of gasoline with a research octane number that is lower than 95 into such motor vehicle; and
 (B)technically and economically feasible. (d)Infrastructure requirementsAny gasoline retailer selling gasoline for dispensing into motor vehicles described in subsection (a) shall incorporate into the retailer’s dispensing equipment such devices or elements of design as are determined by the Administrator to be—
 (1)necessary for compatibility with the motor vehicle design requirements under subsection (c)(2); and (2)technically and economically feasible.
								(e)Misfueling
 (1)Prohibitions against tampering and defeat devices for motor vehiclesIn lieu of applying section 203(a)(3) with respect to this section, the following shall apply: (A)No person shall—
 (i)remove or render inoperative any device or element of design installed on or in a motor vehicle pursuant to subsection (c)(2) prior to its sale and delivery to the ultimate purchaser; or
 (ii)knowingly remove or render inoperative any such device or element of design after such sale and delivery to the ultimate purchaser.
 (B)No person shall manufacture or sell, or offer to sell, or install, any part or component intended for use with, or as part of, any motor vehicle, where—
 (i)a principal effect of the part or component is to bypass, defeat, or render inoperative any device or element of design installed on or in a motor vehicle pursuant to subsection (c)(2); and
 (ii)the person knows or should know that such part or component is being offered for sale or installed for such use or put to such use.
										(2)Prohibitions against tampering and defeat devices for dispensing equipment
 (A)No person shall knowingly remove or render inoperative any device or element of design incorporated into dispensing equipment pursuant to subsection (d).
 (B)No person shall manufacture or sell, or offer to sell, or incorporate into, any part or component intended for use with, or as part of, any dispensing equipment, where—
 (i)a principal effect of the part or component is to bypass, defeat, or render inoperative any device or element of design incorporated into dispensing equipment pursuant to subsection (d); and
 (ii)the person knows or should know that such part or component is being offered for sale or incorporated for such use or put to such use.
 (3)Limitation on liabilityA manufacturer of a motor vehicle, or a gasoline retailer, that is in compliance with the requirements of this section and the requirements of the Petroleum Marketing Practices Act, shall not be liable under any provision of this Act or any other Federal, State, or local law, including common law, for damages—
 (A)to or caused by a motor vehicle described in subsection (a); and (B)that would not have occurred but for the introduction of gasoline with a research octane number that is lower than 95 into such motor vehicle.
									(f)Preemption
 (1)In generalNo State or any political subdivision thereof may adopt or continue in effect any provision of law or regulation with respect to the design of motor vehicles to operate using gasoline with a certain octane content, or the corresponding design of equipment for dispensing such gasoline into such motor vehicles, unless such provision of such law or regulation is the same as the corresponding provision in this section.
 (2)Investigative or enforcement actionsA State or political subdivision thereof may provide for any investigative or enforcement action, remedy, or penalty (including procedural actions necessary to carry out such investigative or enforcement actions, remedies, or penalties) with respect to any provision of law or regulation permitted by paragraph (1).
								(g)Enforcement
								(1)Violations
 (A)ManufacturerAny manufacturer who violates subsection (b) or (c) shall be subject to a civil penalty of not more than $25,000. Any such violation shall constitute a separate offense with respect to each motor vehicle.
 (B)Gasoline retailerAny gasoline retailer who violates subsection (d) shall be subject to a civil penalty of not more than $2,500. Any such violation shall constitute a separate offense with respect to each dispensing equipment.
									(C)Misfueling
 (i)In generalAny person who violates subsection (e) shall be subject to a civil penalty of not more than $2,500. (ii)Separate offensesAny such violation shall constitute a separate offense with respect to—
 (I)each motor vehicle, for purposes of paragraph (1)(A) of such subsection; (II)each dispensing equipment, for purposes of paragraph (2)(A) of such subsection; and
 (III)each part or component, for purposes of paragraph (1)(B) or (2)(B) of such subsection. (2)Civil actions; administrative assessment of certain penaltiesThe provisions of subsections (b) and (c) of section 205 shall apply with respect to a violation of subsection (b), (c), (d), or (e) of this section to the same extent and in the same manner as such provisions apply with respect to a violation of section 203(a)(3).
								(h)Consultation
 (1)In generalIn promulgating regulations to carry out this section, the Administrator shall consult with persons to be regulated under this section.
 (2)Certain design requirementsIn promulgating regulations to carry out subsection (c)(2), the Administrator shall consult with the Secretary of Transportation in addition to the persons described in paragraph (1).
 (i)Rule of constructionNothing in this section shall be construed to relieve a person regulated under this section of any obligation to comply with requirements imposed by provisions of Federal law other than this section, except to the extent that such requirements are in conflict with this section..
 (b)DefinitionsSection 216 of the Clean Air Act (42 U.S.C. 7550) is amended— (1)in paragraph (1), by striking and 208 and inserting 208, and 220; and
 (2)by adding at the end the following:  (12)Research octane numberThe term research octane number has the meaning given such term in section 201 of the Petroleum Marketing Practices Act..
					(c)Regulations
 (1)PromulgationThe Administrator of the Environmental Protection Agency shall— (A)not later than 18 months after the date of enactment of this Act, propose regulations to carry out the amendments made by this section; and
 (B)not later than 36 months after such date of enactment, finalize regulations to carry out the amendments made by this section.
 (2)Failure to promulgateBeginning on the deadline in paragraph (1)(B) for finalizing regulations pursuant to such paragraph, until the Administrator finalizes such regulations, the Administrator is deemed—
 (A)to have determined under section 220(c)(2) of the Clean Air Act, as added by subsection (a) of this section, that each manufacturer of a motor vehicle subject to such section 220(c)(2) shall incorporate a restrictor assembly into the vehicle’s fuel filler tube so as to accept only a filling nozzle described in subparagraph (B); and
 (B)to have determined under section 220(d) of such Act that the diameter of each filling nozzle used by a gasoline retailer for dispensing gasoline with a research octane number of 95 or higher into a motor vehicle subject to such section 220(c) shall not exceed 0.77 inches.
						102.Octane disclosure
 (a)High efficiency fuelsTitle II of the Petroleum Marketing Practices Act (15 U.S.C. 2821 et seq.) is amended by adding at the end the following:
					
						206.High efficiency fuel and vehicle marketing requirements
 (a)RuleThe Federal Trade Commission shall, by rule, and in consultation with persons to be regulated under this section, consumer advocates, and other stakeholders, as appropriate—
 (1)prescribe or revise requirements under this title relating to the certification, display, and representation of the automotive fuel rating of an automotive fuel as necessary to carry out—
 (A)the requirement under subsection (b); and (B)any determination made under subsection (c);
 (2)make the determination required under subsection (c); and (3)prescribe requirements under subsection (d).
 (b)RequirementThe Federal Trade Commission shall require that, for purposes of this title, effective January 1, 2023, the automotive fuel rating of an automotive fuel with a research octane number of 95 or higher be determined only by the research octane number of such automotive fuel.
 (c)DeterminationThe Federal Trade Commission shall determine whether, for purposes of this title, effective January 1, 2023, the automotive fuel rating of an automotive fuel with a research octane number that is lower than 95 should be determined only by the research octane number of such automotive fuel.
							(d)Labeling
 (1)In generalThe Federal Trade Commission shall prescribe requirements— (A)as the Federal Trade Commission determines necessary with respect to a display at the point of sale to ultimate purchasers of automotive fuel and a display on a motor vehicle to—
 (i)inform such ultimate purchaser of such automotive fuel and any purchaser or user of such motor vehicle, that a model year 2023 or later motor vehicle is only warrantied to use automotive fuel with a research octane number of 95 or higher; and
 (ii)provide a warning to such ultimate purchaser of such automotive fuel and any such purchaser or user of such motor vehicle, that the use of automotive fuel with a research octane number that is lower than 95 in a model year 2023 or later motor vehicle will result in reduced fuel economy, increased exhaust emissions, and possible engine damage; and
 (B)that are applicable to— (i)a manufacturer of a new motor vehicle (or an entity making a representation in connection with the sale of such motor vehicle) with respect to a display on such motor vehicle; and
 (ii)an automotive fuel retailer, with respect to a display at the point of sale to an ultimate purchaser of automotive fuel.
 (2)ConsiderationsIn prescribing requirements under paragraph (1), the Federal Trade Commission shall ensure that such requirements are designed to be—
 (A)understandable to— (i)the ultimate purchaser of automotive fuel; and
 (ii)any purchaser or user of a model year 2023 or later motor vehicle; and (B)cost-effective for automotive fuel retailers.
 (e)DeadlinesThe Federal Trade Commission shall— (1)not later than June 1, 2020, issue a proposed rule under subsection (a); and
 (2)not later than January 1, 2022, issue a final rule under subsection (a).. (b)EnforcementSection 203(e) of the Petroleum Marketing Practices Act (15 U.S.C. 2823(e)) is amended—
 (1)by striking or a rule prescribed  and inserting a rule prescribed; and (2)by striking of such section. and inserting of section 202, or a rule prescribed under section 206..
 (c)Table of contents amendmentThe table of contents for the Petroleum Marketing Practices Act (15 U.S.C. 2801 et seq.) is amended by inserting after the item relating to section 205 the following:
					
						
							Sec. 206. High efficiency fuel and vehicle marketing requirements..
 103.98 RON certification test fuelNot later than January 1, 2025, the Administrator of the Environmental Protection Agency shall take such actions as are necessary to allow the use of a certification test fuel with a research octane number of 98 for purposes of—
 (1)testing and certification under section 206(a) of the Clean Air Act (42 U.S.C. 7525(a)) of motor vehicles described in section 220(a) of the Clean Air Act (as added by section 101(a) of this Act); and
 (2)testing and calculation procedures under section 32904(c) of title 49, United States Code, with respect to such motor vehicles.
				104.Octane sensitivity study
				(a)Study
 (1)In generalThe Administrator shall seek to enter into appropriate arrangements with the Academy to— (A)conduct a comprehensive study of the octane sensitivity of automotive fuel with a research octane number of 95 or higher; and
 (B)submit reports described in subsection (b). (2)ContentsIn conducting the study under paragraph (1), the Academy shall examine—
 (A)the octane sensitivity of automotive fuel introduced into commerce for use in light-duty motor vehicles as of the date of enactment of this section;
 (B)the economic and technological feasibility and impacts of adjusting the octane sensitivity of automotive fuel with a research octane number of 95 or higher to increase automobile and fuel efficiency performance;
 (C)environmental and public health outcomes from increasing the octane sensitivity of automotive fuel with a research octane number of 95 or higher; and
 (D)the acceptability of the commercial marketplace, including refiners, automotive fuel retailers, manufacturers, and ultimate users, of increasing the octane sensitivity of automotive fuel with a research octane number of 95 or higher.
 (3)InformationThe Administrator shall provide the Academy, at its request, any information which the Academy determines necessary to conduct the study under paragraph (1).
					(b)Reports
 (1)Interim reportsNot later than July 1, 2019, and every 6 months thereafter until a final report is submitted under paragraph (2), the Academy shall submit to Congress and the Administrator a report on the progress of the study conducted under subsection (a).
 (2)Final reportNot later than December 31, 2021, the Academy shall submit to Congress and the Administrator a final report on the study conducted under subsection (a).
 (c)DefinitionsIn this section: (1)AcademyThe term Academy means the National Academy of Sciences, or if the National Academy of Sciences declines to enter into an arrangement pursuant to subsection (a), another appropriate entity.
 (2)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (3)Octane sensitivityThe term octane sensitivity means, with respect to automotive fuel used in an automotive spark-ignition engine, the difference between the research octane number and the motor octane number for such automotive fuel.
 (4)Research octane number and motor octane numberThe terms research octane number and motor octane number have the meaning given such terms in section 201 of the Petroleum Marketing Practices Act (15 U.S.C. 2821).
					105.Advertisement of price of 95 RON automotive fuel
 (a)In generalIt shall be unlawful for any person to sell or offer for sale, at retail, automotive fuel with a research octane number of 95 unless such person displays, in a manner specified in the rules promulgated under subsection (b), the total price per gallon of such fuel on any sign on which such person displays the price of the most-sold grade of automotive fuel of such person.
				(b)Rulemaking
 (1)In generalNot later than 6 months after the date of the enactment of this Act, the Federal Trade Commission shall promulgate, in accordance with section 553 of title 5, United States Code, any rules necessary for the implementation and enforcement of this section.
 (2)ContentsSuch rules— (A)shall define retail and most-sold for the purposes of this section;
 (B)shall specify the manner in which the price of automotive fuel with a research octane number of 95 must be displayed in order to comply with subsection (a); and
 (C)shall be consistent with the requirements for declaring unfair acts or practices in section 5(n) of the Federal Trade Commission Act (15 U.S.C. 45(n)).
 (c)EnforcementA violation of subsection (a) shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)). The Federal Trade Commission shall enforce this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made part of this section.
 (d)SunsetEffective January 1, 2029, this section is repealed. IIRenewable fuels ARenewable fuel program  201.Updates and revisions to regulations (a)Regulations (1)Addition of conventional biofuelClause (i) of section 211(o)(2)(A) of the Clean Air Act (42 U.S.C. 7545(o)(2)(A)) is amended to read as follows:
							
 (i)In generalThe Administrator shall by regulation require— (I)transportation fuel sold or introduced into commerce in the United States (except in noncontiguous States or territories), on an annual average basis, contains at least the applicable volume of renewable fuel, advanced biofuel, cellulosic biofuel, conventional biofuel, and biomass-based diesel, determined in accordance with subparagraph (B); and
 (II)renewable fuel produced from facilities that commenced construction after December 19, 2007 (the date of enactment of the Energy Independence and Security Act of 2007), achieves at least a 20-percent reduction in lifecycle greenhouse gas emissions compared to baseline lifecycle greenhouse gas emissions..
						(2)Conforming amendments
 (A)Section 211(o)(2)(A) of the Clean Air Act (42 U.S.C. 7545(o)(2)(A)) is amended by striking clause (iv).
 (B)Subparagraph (A) of section 211(o)(4) of the Clean Air Act (42 U.S.C. 7545(o)(4)(A)) is amended by striking the last sentence of.
 (C)Subparagraph (E) of section 211(o)(4) of the Clean Air Act (42 U.S.C. 7545(o)(4)(E)) is amended by striking the last sentence of.
 (b)Applicable volume of conventional biofuelSection 211(o)(2)(B)(i) of the Clean Air Act (42 U.S.C. 7545(o)(2)(B)(i)) is amended to by adding at the end the following:
						
							(V)Conventional biofuel
 (aa)In generalFor the purpose of subparagraph (A), of the volume of renewable fuel required under subclause (I), the applicable volume of conventional biofuel for the calendar years 2020 through 2022 shall be determined in accordance with the following table:
									
										
												Applicable volume of conventional biofuel
												Calendar year:(in billions of gallons):
											
												202015
												202115
												202215.
 (bb)ApplicabilityThis subclause shall cease to apply on January 1, 2023..  (c)Other calendar years (1)In generalSection 211(o)(2)(B) of the Clean Air Act (42 U.S.C. 7545(o)(2)(B)) is amended by striking clauses (ii) through (v) and inserting the following:
							
 (ii)Subsequent calendar yearsFor the purposes of subparagraph (A), the applicable volumes of advanced biofuel, cellulosic biofuel, and biomass-based diesel for each of calendar years 2023 through 2032 shall be—
 (I)determined by the Administrator not later than March 1 of such calendar year; and (II)subject to adjustment pursuant to the mid-year review under clause (iv)(II), equal to the actual volume of advanced biofuel, cellulosic biofuel, or biomass-based diesel, respectively, produced during the preceding calendar year, as determined under clause (iv)(I).
 (iii)Special rule for subsequent calendar years for biomass-based dieselThe applicable volume of biomass-based diesel for each of calendar years 2020 through 2022 shall be determined in accordance with this subparagraph, as in effect on the day before the date of enactment of the 21st Century Transportation Fuels Act.
								(iv)Determination of actual production
 (I)In generalNot later than February 28 of a calendar year described in clause (ii), the Administrator shall, based on information from the Moderated Transaction System, determine—
 (aa)the actual volume produced during the preceding calendar year of advanced biofuel; and (bb)of such actual volume, the actual volume of each of cellulosic biofuel, biomass-based diesel, and other advanced biofuel.
 (II)Mid-year reviewNot later than September 1 of each calendar year described in clause (ii), the Administrator shall adjust the applicable volume requirement under clause (ii) for the calendar year for advanced biofuel, cellulosic biofuel, or biomass-based diesel to reflect any increase in production during that calendar year, based on information from the Moderated Transaction System..
 (2)Conforming definitionSection 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)) is amended— (A)by redesignating subparagraphs (I) through (L) as subparagraphs (J) through (M), respectively; and
 (B)by inserting, after subparagraph (H), the following:  (I)Moderated Transaction SystemThe term Moderated Transaction System means—
 (i)the EPA Moderated Transaction System as defined in section 80.1401 of title 40, Code of Federal Regulations (or successor regulations); or
 (ii)any successor system.. (d)Definition of renewable biomassSubparagraph (J) of section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)), as redesignated by subsection (c)(2) of this section, is amended—
 (1)in clause (i), by striking at any time prior to the enactment of this sentence; (2)by amending clause (ii) to read as follows:
							
 (ii)Trees and tree residue from land, including land belonging to an Indian tribe or an Indian individual that is held in trust by the United States or subject to a restriction against alienation imposed by the United States.; and
 (3)in clause (iv), by striking non-federal. 202.WaiversSubject to section 203(c) of this Act, section 211(o)(7) of the Clean Air Act (42 U.S.C. 7545(o)(7)) is amended—
 (1)in subparagraph (A), by striking the national quantity of renewable fuel and inserting the national quantity of advanced biofuel, cellulosic biofuel, or biomass-based diesel; and (2)by striking subparagraphs (D), (E), and (F).
					203.Applicability
 (a)Applicable calendar yearsExcept as provided in subsections (b) through (e), the amendments made by this subtitle apply with respect to calendar year 2020 and subsequent calendar years. Section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)), as in effect on the day before the date of enactment of this Act, shall continue to apply with respect to calendar years before calendar year 2020.
 (b)RegulationsThe Administrator of the Environmental Protection Agency shall— (1)not later than 180 days after the date of enactment of this Act, shall promulgate the regulations required by paragraph (2)(A)(i) of section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)), as amended by section 201 of this Act, respecting the requirements under such section 211(o) applicable for calendar years 2020, 2021, and 2022; and
 (2)not later than January 1, 2021, shall promulgate the regulations required by such paragraph (2)(A)(i) respecting the requirements under such section 211(o) applicable for calendar year 2023 and subsequent calendar years.
 (c)Waiver authorityThe amendments made by section 202 of this Act to section 211(o)(7) of the Clean Air Act (42 U.S.C. 7545(o)(7)) shall take effect on January 1, 2023.
 (d)DefinitionThe amendment made by section 201(d) of this Act to subparagraph (J) of section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)), as redesignated by section 201(c)(2) of this Act, shall take effect on the date of enactment of this Act.
 (e)RepealsEffective January 1, 2033, subsections (o), (q), and (v) of section 211 of the Clean Air Act (42 U.S.C. 7545) are repealed.
					204.State ethanol laws
 (a)In generalNo State or political subdivision of a State may prohibit or require any particular blend, concentration, or percentage of ethanol in any automotive fuel.
 (b)ExceptionThis section does not restrict the authority of a State or political subdivision of a State to continue to enforce any such prohibition or requirement in effect prior to the date of enactment of this Act.
					BEthanol waivers
				211.Reid vapor pressure
 (a)Reid vapor pressure limitationSection 211(h) of the Clean Air Act (42 U.S.C. 7545(h)) is amended— (1)in paragraph (4)—
 (A)in the matter preceding subparagraph (A), by inserting or more after 10 percent; and (B)in subparagraph (C), by striking additional alcohol or; and
 (2)in paragraph (5)(A), by inserting or more after 10 percent. (b)Existing waiversSection 211(f)(4) of the Clean Air Act (42 U.S.C. 7545(f)(4)) is amended—
 (1)by striking The Administrator, upon and inserting (A) The Administrator, upon; and (2)by adding at the end the following:
							
 (B)A fuel or fuel additive with respect to which a waiver has been granted in accordance with subparagraph (A) prior to January 1, 2017, and that meets all of the conditions of that waiver, other than the waiver’s limits for Reid vapor pressure, may be introduced into commerce if the fuel or fuel additive meets all other applicable Reid vapor pressure requirements..
 212.E20Section 211(f)(4) of the Clean Air Act (42 U.S.C. 7545(f)(4)), as amended by section 211(b) of this Act, is further amended by adding at the end the following:
					
 (C)The Administrator shall grant a waiver in accordance with subparagraph (A) with respect to a fuel with a concentration of ethanol that is—
 (i)not more than 20 percent; and (ii)more than 15 percent..
				CFueling infrastructure
 221.Performance standards for new E20 infrastructureSection 9003 of the Solid Waste Disposal Act (42 U.S.C. 6991b) is amended by adding at the end the following:
					
						(k)E20 retail dispenser systems
 (1)In generalThe Administrator shall, not later than 1 year prior to the effective date specified in paragraph (3), issue or revise, as necessary, performance standards for dispenser systems described in paragraph (2) to require that such dispenser systems be compatible with automotive fuel with a concentration of up to and including 20 percent ethanol by volume.
 (2)Dispenser systemsThis subsection applies with respect to dispenser systems that are— (A)on or after the effective date specified in paragraph (3), brought into use to dispense at retail automotive fuel from an underground storage tank; and
 (B)subject to regulation under sections 1910.106 and 1926.152 of title 29, Code of Federal Regulations (as in effect on the date of enactment of this subsection).
 (3)Effective dateStandards issued or revised pursuant to paragraph (1) shall take effect on the later of— (A)January 1, 2023; and
 (B)the date on which the Administrator first grants a waiver pursuant to section 211(f)(4)(C) of the Clean Air Act.
 (4)DefinitionsIn this subsection: (A)Automotive fuelThe term automotive fuel has the meaning given such term in section 201(6) of the Petroleum Marketing Practices Act (15 U.S.C. 2821(6)).
 (B)Compatible; dispenser systemThe terms compatible and dispenser system have the meaning given such terms in section 280.12 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this subsection).. 
				IIIVehicle Fuel Efficiency
 301.Credits for exceeding average fuel economy standardsSection 32903 of title 49, United States Code, is amended— (1)in subsection (a)—
 (A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and moving their margins 2 ems to the right;
 (B)in the matter preceding subparagraph (A), as redesignated, by striking When and inserting the following:  (1)In generalWhen;
 (C)in paragraph (1)(B), as redesignated, by striking paragraph (1) and inserting subparagraph (A),; and (D)by adding at the end the following:
						
 (2)Model years 2016 through 2021Notwithstanding paragraph (1)(B), beginning with model year 2016 and ending with model year 2021, a manufacturer may apply any credits earned after model year 2009 pursuant to paragraph (1), which have not been applied pursuant to paragraph (1)(A), to any model year beginning after the model year for which the credits are earned.;
 (2)in subsection (b)(2)(B), by striking subsection (a)(1) of this section and inserting subsection (a)(1)(A); and (3)in subsection (g)—
 (A)in paragraph (3)— (i)in subparagraph (A), by striking 2011 and inserting 2010;
 (ii)in subparagraph (B), by striking 2017, 1.5 miles per gallon; and and inserting 2016, 1.5 miles per gallon;; and (iii)by striking subparagraph (C) and inserting the following:
							
 (C)for model years 2017 and 2018, 2.0 miles per gallon; (D)for model years 2019 through 2021, 4.0 miles per gallon; and
 (E)for model year 2022 and subsequent model years, 6.0 miles per gallon.; and (B)in paragraph (5), by striking 2010 and inserting 2009.
 302.Calculation of average fuel economySection 32904(a) of title 49, United States Code, is amended by adding at the end the following:  (3)For model years 2012 through 2025, if requested by a manufacturer, the average fuel economy calculated by the Administrator for the manufacturer’s passenger and nonpassenger automobiles shall include off-cycle technology fuel economy credits equivalent to the credits calculated by the Administrator for the off-cycle technology under the Administrator’s vehicle emissions standards for the same or closest model year, provided that the technology has a direct impact upon improving fuel economy performance..
 303.Rule of constructionNothing in this title or the amendments made by this title may be construed to direct or grant new authority to the Secretary of Transportation to modify a maximum feasible average fuel economy standard established under section 32902 of title 49, United States Code. The Secretary’s authority to establish and amend a maximum feasible average fuel economy standard as provided in such section is unaffected by this title and the amendments made by this title.
			